March 30, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1927
No. 91-1928 

                      RICHARD A. STREET,

                    Plaintiff, Appellant,

                              v.

                     PAUL RAKIEY, ET AL.,

                    Defendants, Appellees.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                         

                            Before

                     Breyer, Chief Judge,
                                        
                Selya and Cyr, Circuit Judges.
                                             

                                         

Richard A. Street on brief pro se.
                 
Nancy  Ankers  White,  Special  Assistant  Attorney  General,  and
                    
Catherine A. Arnold,  Counsel, Department of Correction,  on brief for
               
appellees.

                                         

                                         

     Per Curiam.  Plaintiff Richard Street, an inmate at MCI-
               

Cedar Junction in Massachusetts, was charged in 1990 with two

disciplinary offenses.   After conducting  separate hearings,

prison officials in each  instance found plaintiff guilty and

imposed a  sanction of isolation time.   Plaintiff thereafter

filed these pro se  actions under 42 U.S.C.    1983, alleging

that the two disciplinary hearings suffered from assorted due

process violations.    He requested  relief  in the  form  of

damages and  the removal  of the  offenses  from his  record.

Named as defendants were  the prison superintendent and other

correctional  officials.   In  both  cases, over  plaintiff's

opposition, the  district court granted defendants' motion to

dismiss  under Fed.  R.  Civ.  P.  12(b)(6).   Plaintiff  now

appeals.                      I.

     Plaintiff advances the  following factual  allegations.1

Appeal No. 92-1927 involves  an incident on June 18,  1990 in

which plaintiff is alleged to have destroyed a light fixture.

William  Cabino,  the  reporting  staff  person,  prepared  a

disciplinary  report stating  as follows:  (1) at  6:55 a.m.,

Cabino  was directed to remove plaintiff from a security cell

                    

1.  The   factual  allegations  are  drawn  from  plaintiff's
verified complaints and the exhibits  attached thereto (which
consist of the  records of the disciplinary  hearings).  Such
exhibits are considered  part of the  complaint, see Fed.  R.
                                                    
Civ. P. 10(c), and may properly be reviewed when evaluating a
motion to dismiss  under Rule 12(b)(6).  See,  e.g., Hamilton
                                                             
v. O'Leary, 976  F.2d 341,  343 (7th Cir.  1992); O'Brien  v.
                                                         
DiGrazia,  544  F.2d 543,  545  n.1  (1st Cir.  1976),  cert.
                                                             
denied, 431 U.S. 914 (1977).
      

"due to his disruptive behavior"; (2) upon entering the cell,

he noticed that a lighting fixture had been broken; and (3) a

subsequent  search  uncovered  a  five-inch  piece  of  metal

located under a mattress and a "large piece of glass" located

under the  toilet, both  of which  "apparently came  from the

lighting  fixture."   Plaintiff  was charged  with four  code

offenses  under   103  C.M.R.     430.24   (1987),  including

possession  of  a weapon  and  willful  destruction of  state

property.  

     At the disciplinary hearing, which was  held on June 28,

1990,  plaintiff pled not guilty  by reason of  insanity.  In

his complaint, he alleges that he submitted a written request

for  two   witnesses--Cabino  and   Dr.  Navaras,   a  prison

psychiatrist--but  that a  correctional official  (Lt. Ayala)

tore up the witness form in plaintiff's presence.  The record

of  the hearing contains a  partial reference to this matter,

explaining the denial of plaintiff's request for  witness(es)

as follows:

     Request   for   witness  Dr.   Navaras   denied  in
     accordance  with  CMR   430.11(4).[2]    Failed  to
     submit  witness form.   Inmate  Street claimed  Lt.
     Ayala tore it up.   Lt. Ayala states he  never tore
     it up.

                    

2.  Under 103 C.M.R.    430.11(1), an inmate is to  be served
with a "request for witness form" within twenty-four hours of
the  designation of the offense  as a major  matter.  Section
430.11(4)  in  turn provides  that  an  inmate's "failure  to
submit  a request for ... witness form may, in the discretion
of the disciplinary board chairperson, constitute a waiver of
the inmate's rights to call witnesses."

                             -3-

The record also  contains a notation  that plaintiff did  not

request  Cabino's  presence.    Admitted  into evidence  were

Cabino's  disciplinary report  and  the pieces  of metal  and

glass recovered from the  cell.  Based on such  evidence, the

disciplinary board  found plaintiff guilty of both possessing

a weapon and destroying property.  He was given a sanction of

fifteen  days in  isolation on  each charge,  for a  total of

thirty  days.     Plaintiff   appealed  the  matter   to  the

superintendent,  claiming  that  his   so-called  "disruptive

behavior"  had  in  fact  been  a suicide  attempt,  that  he

suffered  from "severe mental illness," and that he should be

transferred to a hospital.  Plaintiff alleges that his appeal

was denied without explanation.

     Appeal No. 92-1928 involves  an unrelated incident which

allegedly  occurred one  day  later.   A disciplinary  report

prepared by staff  person John Lopes stated: "On 6/19/90 ...,

this officer did see  Inmate R.A. Street run from  the Mental

Health office to the  Hospital ward grill and spit  on Inmate

John Debella  ...."  Plaintiff was  subsequently charged with

disruptive conduct  and "assaulting  ... another  person with

any offense  against his person."   103 C.M.R.    430.24(18).

At  a disciplinary  hearing held on  July 5,  1990, plaintiff

again  pled   not  guilty  by  reason   of  insanity,  adding

(according to the  hearing record)  that he had  been at  the

health unit to see a psychiatrist due to an episode of mental

                             -4-

illness, and  that he did  not recall the  incident.   In his

complaint, plaintiff alleges that he requested two witnesses-

-Lopes and  Dr. Navaras.   The hearing record  indicates that

Lopes' presence was initially  requested but was later waived

by   plaintiff  (an   assertion  plaintiff   denies   in  his

complaint).   The  disciplinary board  denied the  request to

call  Dr. Navaras on the ground that "witness was not present

at  the  incident."    Based on  Lopes'  written  report, the

disciplinary  board  found  plaintiff  guilty  and imposed  a

sanction  of  fifteen  days  isolation.   On  appeal  to  the

superintendent, plaintiff argued that he had had a "psychotic

episode ... I  was hallucinating and thought  [Debella] was a

devil about to attack me, so I spat on him to break his  evil

spell."   This appeal, according  to the complaint,  was also

denied without explanation.

                             II.

     In  his pair  of  complaints, plaintiff  advanced nearly

identical challenges  to these two  disciplinary proceedings.

He argued that the  following due process violations occurred

in  each instance: (1)  inadequate notice of  the charges was

provided;  (2) he  was denied  the right  to call  and cross-

examine  witnesses;  (3)  the  conviction was  not  based  on

substantial evidence; (4) the board failed to reach a finding

after  the close  of the  evidence; and  (5) no  reasons were

provided  for  the denial  of his  appeal.   He  charged that

                             -5-

imposing multiple  sanctions for  a single act  of misconduct

violated  double   jeopardy.    He  argued   that  the  board

contravened  "common  law"  by  (1) basing  its  findings  on

unsupported written testimony and  (2) failing to explain its

credibility findings.   And  he contended that  each incident

was attributable to the negligent supervision of defendants--

conduct which in No. 92-1927, at least, amounted to cruel and

unusual  punishment.  The  district court found  that none of

these allegations presented a federal claim  cognizable under

42 U.S.C.   1983.  

     Appellate review  of a dismissal under  Rule 12(b)(6) is

plenary.   See, e.g., Miranda v. Ponce Federal Bank, 948 F.2d
                                                   

41, 44 (1st Cir. 1991).  We must accept all well-pled factual

allegations  as  true  and  draw  all  reasonable  inferences

therefrom  in plaintiff's  favor.   See, e.g.,  Leatherman v.
                                                          

Tarrant County Narcotics, Etc.  Unit, 61 U.S.L.W. 4205, 4206-
                                    

07 (U.S. March 3, 1993); Roth v. United States, 952 F.2d 611,
                                              

613 (1st  Cir. 1991); Dartmouth Review  v. Dartmouth College,
                                                            

889  F.2d 13,  16 (1st  Cir. 1989).   In  addition, a  pro se

complaint is  held to  "less stringent standards  than formal

pleadings drafted  by lawyers" and  can only be  dismissed if

"it appears 'beyond doubt that the plaintiff can prove no set

of  facts in support of his  claim which would entitle him to

relief.'"   Haines v. Kerner,  404 U.S. 519,  520 (1972) (per
                            

curiam)  (quoting  Conley  v.  Gibson,  355  U.S.  41,  45-46
                                     

                             -6-

(1957)); accord, e.g.,  Estelle v. Gamble,  429 U.S. 97,  106
                                         

(1976).

     Our task  is to  determine not whether  the disciplinary

hearings   comported   in  every   detail   with  the   state

regulations,  but  whether  they  were  consistent  with  the

"minimal safeguards afforded by the Due Process Clause of the

Fourteenth  Amendment."   Ponte v.  Real, 471  U.S.  491, 495
                                        

(1985).3  "Prison disciplinary proceedings are not  part of a

criminal prosecution,  and the full  panoply of rights  due a

defendant  in  such proceedings  does not  apply."   Wolff v.
                                                          

McDonnell,  418 U.S.  539, 556  (1974).   As outlined  by the
         

Court  in  Wolff,  the applicable  constitutional  safeguards
                

include  the  following:  providing "written  notice  of  the

charges"  to the inmate at least 24 hours before the hearing,

id. at  564;  allowing  the  inmate "to  call  witnesses  and
   

present  documentary evidence in  his defense when permitting

him  to do so will  not be unduly  hazardous to institutional

safety or  correctional goals,"  id. at  566;  and, should  a
                                    

finding of  guilt be reached, providing  "a written statement

by the factfinders as  to the evidence relied on  and reasons

for the disciplinary action," id. at 564 (quotation omitted);
                                 

accord,  e.g.,   Superintendent,  Massachusetts  Correctional
                                                             

                    

3.  It  is  clear  that  the  loss  of  liberty  entailed  in
isolation time suffices to trigger constitutional safeguards.
See, e.g., Wolff v. McDonnell, 418 U.S. 539, 571 n.19 (1974);
                             
Smith  v. Mass. Dep't of Correction, 936 F.2d 1390, 1399 (1st
                                   
Cir. 1991). 

                             -7-

Institution  v.  Hill, 472  U.S.  445, 454  (1985);  Smith v.
                                                          

Massachusetts Dep't  of Correction, 936 F.2d  1390, 1398 (1st
                                  

Cir. 1991).

                             III.

     Few of plaintiff's claims require extended comment.  His

contention that he received  inadequate notice of the charges

is entirely  conclusory.   The hearing records  indicate (and

plaintiff  does not dispute) that he was afforded at least 24

hours  advance notice.   In  particular, he does  not dispute

that  he  received  copies  of the  disciplinary  reports  in

advance,  in  which the  charges  were adequately  described.

Plaintiff likewise presents no cognizable claim in contending

that defendants violated double jeopardy by imposing multiple

punishments for  a single act of  misconduct.  As we  said in

rejecting an analogous double jeopardy  contention in Langton
                                                             

v. Berman,  667  F.2d  231 (1st  Cir.  1981),  this  argument
         

"fail[s] to  appreciate the essential  differences between  a

disciplinary hearing  and a  criminal trial."    Id. at  234;
                                                    

accord, e.g., United  States v. Rising,  867 F.2d 1255,  1259
                                      

(10th Cir. 1989); see generally Breed v. Jones, 421 U.S. 519,
                                              

528   (1975)   ("jeopardy   describes  the   risk   that   is

traditionally associated with a criminal prosecution").  

     Plaintiff's challenge to the sufficiency of the evidence

is  clearly meritless.  It is plain that the board's findings

were supported by "some evidence in the record"--the standard

                             -8-

of  evidentiary  sufficiency  mandated  by  the  Due  Process

Clause.  Hill,  472 U.S. at 454.   Nor has he  stated a claim
             

with respect to (1) the board's consideration of the evidence

or  (2) its description of  the evidence on  which it relied.

The  Wolff   Court  held   that  "confrontation  and   cross-
          

examination" are  not "generally  required" in  this context.

418 U.S. at 568.   Consequently, the board's reliance  on the

written  disciplinary reports was  proper, particularly since

each report  contained an eyewitness account.   In explaining

its  findings,  the board  indicated that  it relied  on "the

eyewitness testimony as recorded  in the officer's report" in

each  case and, in No.  92-1927, on the  physical evidence as

well.  Such summary  explanations have been deemed sufficient

in  other cases  (depending on  the facts  presented).   See,
                                                            

e.g.,  Forbes v. Trigg, 976 F.2d 308, 318-19 (7th Cir. 1992),
                      

cert.  denied, 61 U.S.L.W. 3456  (Feb. 22, 1993).   They were
             

clearly adequate under the  circumstances here.  The evidence

at  the  hearings  was  straightforward.    And  rather  than

attempting  to controvert  the  central  factual  allegations

underlying the charges, plaintiff sought to defend himself by

citing the collateral issue  of his mental status.4   For the

                    

4.  Plaintiff's  challenge  to  the superintendent's  alleged
failure  to  explain  his  reasons for  denying  the  appeals
similarly  falters.   No  such obligation  is imposed  by the
state regulations.  See 103 C.M.R.    430.18.  And we find no
                       
such obligation  as a  constitutional matter, given  that the
board adequately explained its findings.

                             -9-

same  reason,  no issue  of credibility  was presented  as to

whether plaintiff  actually committed the acts  with which he

was charged.

     The issue of plaintiff's requests to call Dr. Navaras as

a  witness  deserves closer  scrutiny.5    As mentioned,  the

Court in Wolff held that an inmate "should be allowed to call
              

witnesses ... in  his defense  when permitting him  to do  so

will  not  be unduly  hazardous  to  institutional safety  or

correctional goals."  418 U.S.  at 566.  In Ponte, the  Court
                                                 

clarified that prison officials have the burden of justifying

the  denial of a witness request by tendering an explanation,

either  during the  administrative hearing  or  in connection

with  subsequent litigation.    471 U.S.  at 497-99;  accord,
                                                            

e.g., Smith, 936 F.2d at 1399-1400.  This rule is intended to
           

guard against arbitrary action by  requiring prison officials

"to explain, in  a limited manner,  the reason why  witnesses

were  not allowed  to  testify."   Ponte,  471 U.S.  at  497.
                                        

Reasonable  explanations include not only interests of prison

safety  and  discipline, but  also  legitimate administrative

concerns.   See,  e.g.,  Wolff,  418  U.S.  at  566  ("Prison
                              

                    

5.  By contrast,  no colorable claim  is presented  regarding
plaintiff's  alleged  requests to  call  the  authors of  the
disciplinary  reports  as  witnesses.    Even  if  we  assume
(contrary to  the notations in the hearing records) that such
requests  were made,  prison officials  are not  required "to
provide reasons in writing to inmates denied the privilege to
...   confront  witnesses   against   them  in   disciplinary
proceedings."    Baxter  v.  Palmigiano, 425  U.S.  308,  322
                                       
(1976); accord Wolff, 418 U.S. at 567-69.  
                    

                             -10-

officials  must have  the  necessary discretion  to keep  the

hearing within reasonable limits  ...."); Ramer v. Kerby, 936
                                                        

F.2d  1102, 1104  (10th  Cir. 1991)  ("legitimate penological

concerns  includ[e],  but [are]  not  limited  to, safety  or

correctional  goals, expense, staffing  requirements ..., and

the  danger of harassment").  And  in general, courts "should

not  be too  ready to  exercise oversight  and put  aside the

judgment of  prison administrators"  in this regard.   Wolff,
                                                            

418 U.S. at 566.   

     We agree with the lower court  that plaintiff has failed

to  state a  viable  claim under  these  standards.   In  the

assault  case,  the board  denied  the  request to  have  Dr.

Navaras testify on the ground that he "was not present at the

incident."     We   cannot  say   that  this   rationale  was

unreasonable.   Cf. Powell v. Coughlin, 953 F.2d 744, 751 (2d
                                      

Cir. 1991) (board's refusal  to allow psychiatrist to testify

was  proper since he "was not an observer of disputed factual

issues  concerning the  underlying incident"; receipt  of his

notes  in lieu of his testimony "was harmless error, if error

at  all").  To  be sure, Dr.  Navaras (apparently plaintiff's

treating psychiatrist) likely would have been able to provide

background  information  as  to  plaintiff's  mental  health,

perhaps   even  as  to   his  susceptibility   to  "psychotic

episodes."    Yet  under  the  rather  unusual  circumstances

presented (with an inmate  personally proclaiming that he had

                             -11-

been "insane"  two weeks  earlier), any such  testimony would

have  been of  marginal relevance,  and would  obviously have

expanded the scope of the hearing in a manner the board might

reasonably have wished to avoid.  

     In  the  property-destruction  case, the  board  did not

permit  Dr.  Navaras to  testify  because,  according to  the

record, plaintiff had failed  to submit the required witness-

request  form.   Such  a  rationale  constitutes an  adequate

justification.  See, e.g., Hamilton v. O'Leary, 976 F.2d 341,
                                              

346-47 (7th Cir. 1992); Smith, 936 F.2d at 1400 ("denial of a
                             

request to call  a witness on the ground that  the request is

untimely   is   well    within   the   disciplinary   board's

discretion").     As   mentioned,  plaintiff   disputes  this

conclusion, alleging that he did submit the form but that Lt.

Ayala  tore it up.  The  administrative record indicates that

the  board, after hearing  these differing  explanations from

plaintiff and Ayala, chose to believe the  latter.  Arguably,

this   credibility   determination,   although  involving   a

collateral  issue,  is one  subject  to  scrutiny only  under

Hill's  "some  evidence"  standard--a test  which  "does  not
    

require  examination   of  the  entire   record,  independent

assessment of  the credibility  of witnesses, or  weighing of

the evidence."   472 U.S. at  455.  We need  not resolve that

issue, however,  since plaintiff's allegation,  even if true,

would  involve at most harmless  error.  See,  e.g., Elkin v.
                                                          

                             -12-

Fauver, 969 F.2d  48, 53 (3d  Cir.) (applying harmless  error
      

analysis  to disciplinary proceedings),  cert. denied, 113 S.
                                                     

Ct. 473 (1992);  Powell, 953 F.2d at 750-52 (same).   For the
                       

reasons  discussed  above,  Dr.  Navaras'  testimony  in  the

property-destruction case would again have been of negligible

relevance.   Indeed,  the  fact that  plaintiff  hid the  two

"weapons"  in  the  cell--conduct  quite  at  odds  with  any

suggestion of "insanity"--suggests that psychiatric testimony

would have been even less relevant here.

     For   these  reasons,   we  conclude   that  plaintiff's

complaints were properly dismissed under Rule 12(b)(6).6

     Affirmed.
              

                    

6.  As   we  read  the  complaints,  plaintiff's  "negligent-
supervision" allegations comprise  part of  his challenge  to
the disciplinary proceedings, rather  than being intended  as
independent  claims for relief.   To the extent  they were so
intended, we find no suggestion that defendants acted in such
a  "wanton" fashion as to have violated the Eighth Amendment.
Wilson v. Seiter, 111 S. Ct. 2321, 2326 (1991).  
                

                             -13-